The complaint alleges a genuine, existent controversy between the parties to the lawsuit relating to specific subject matter that is in dispute. The controversy is justiciable, and it would appear that if it is not resolved through the medium of this declaratory judgment action, adequate relief may not *995be obtainable through other existing forms of action. Accordingly, the complaint adequately alleged a cause of action for a declaratory judgment, and the order dismissing the complaint is unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. Concur — Botein, J. P., Rabin, Frank, McNally and Bergan, JJ.